DETAILED ACTION
	The Amendment filed on 06/23/2022 has been entered. Claim(s) 1-5 has/have been amended. Therefore, claims 1-5 are now pending in the application.

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous claim objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a frame material” and “a support structure” of claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-5, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 13, the recitation “their inflation parts” renders the claim indefinite because it lacks antecedent basis. In addition, the term “their” is indefinite because it is unclear as to what there is referring to.
As per claim 1, at line 13, the recitation “each other” renders the claim indefinite because it is unclear as to what “each other” is referring to; is it the curved lines, the inflation parts, or the curved circular members?
As per claims 4 and 5, at lines 2-3, the recitation “for mounting and securing the respective sunshade blocks between the frame material and the support structure” renders the claim indefinite because it is unclear as to how the sunshade blocks can be between the frame material and the support structure. Did applicant intend to recite that the inclination means is between the frame material and the support structure?

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
As per claim 1, at line 13, the recitation “curved members”, is understood to mean -- curved circular members --.  
As per claim 1, at line 14, the recitation “a upper side”, is understood to mean -- an upper side --.  
Appropriate correction is required.

Allowable Subject Matter
Claim 3 is rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a plurality of normal units configured by assembling the plurality of sunshade blocks to a frame material with respective curved concave faces being in alignment in a certain direction; a plurality of inverted units configured by assembling the plurality of sunshade blocks in a reversed manner to the frame material; and a support structure which supports the respective normal units and inverted units at a predetermined height from the ground, the normal units and inverted unit being arranged alternatively on the support structure” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and any modification to include the normal units and inverted unit being arranged alternatively on the support structure would involve impermissible hindsight reconstruction. Claim 5 depends from claim 3, and is therefore rejected to as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain (U.S. Patent No. 4,270,320).
As per claim 1, Chamberlain teaches a sunshade (domical structure; abstract; it is understood that the structure is capable of functioning as a sunshade) including a plurality of sunshade blocks (42, 46) having arranged thereto, in alignment in a certain direction, a plurality of sunshade members (26) having a plurality of light-shielding surfaces (surfaces of 26) and a plurality of gaps (at space 108) three-dimensionally arranged therein (figure 7), and being structured so that, when observed from a predetermined light-shielding angle, the gaps are shielded by respective light-shielding surfaces provided therebehind (it is understood that when observed from a predetermined light-shielding angle, the gaps are capable of being shielded by respective light-shielding surfaces provided therebehind), and each of the plurality of sunshade members being formed by using a plurality of curved circular members (figure 7), arranging the curved circular members such that respective curved directions are aligned (figure 7), and coupling mutual ends of the curved circular members (figure 7), wherein convex surfaces or concave surfaces of the plurality of curved circular members are the plurality of light-shielding surfaces (figure 7), and wherein the plurality of curved circular members have oval shapes (it is understood that the circular shapes are oval) that are surrounded by curved lines (it is understood that the bent circular shapes inherently have curved lines at the edges) and their inflation parts overlap with each other between ends of the curved members that are arranged on a upper side and a lower side (as illustrated, the edges of curved lines overlap with those of adjacent members arranged on upper and lower sides; figure 7).  
With regards to the limitation that the product is produced by curving circular or oval plate materials, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Chamberlain teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.
As per claim 2, Chamberlain teaches a plurality of sunshade units (36) configured by assembling the sunshade blocks to a frame material (106) with respective curved concave faces being in alignment in a certain direction (figure 7); and a support structure (100) which supports the sunshade units at a predetermined height from the ground (figure 7).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (U.S. Patent No. 4,270,320) in view of Kugler et al. (U.S. Pub. No. 2004/0261329).
As per claim 4, Chamberlain fails to disclose an inclination means for mounting and securing the respective sunshade blocks between the frame material and the support structure at a predetermined inclination angle relative to the ground.  
Kugler et al. discloses an adjustable support pedestal (abstract) including an inclination means (sloped compensation shims) for mounting and securing the respective sunshade blocks between the frame material and the support structure at a predetermined inclination angle relative to the ground (in the combination, it is understood that the sloped compensation shims of Kugler et al. would allow for mounting and securing the respective sunshade blocks between the frame material and the support structure at a predetermined inclination angle relative to the ground).  
Therefore, from the teaching of Kugler et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the dome structure of Chamberlain to include an inclination means for mounting and securing the respective sunshade blocks between the frame material and the support structure at a predetermined inclination angle relative to the ground, as taught by Kugler et al., in order to compensate for a non-level ground surface to assure that the building materials are level.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Chamberlain (U.S. Patent No. 4,270,320) in view of Kugler et al. (U.S. Pub. No. 2004/0261329) have been added to overcome the newly added limitations. Applicant’s amendment regarding “convex surfaces or concave surfaces of the plurality of curved circular members are the plurality of light-shielding surfaces, and wherein the plurality of curved circular members have oval shapes that are surrounded by curved lines and their inflation parts overlap with each other between ends of the curved members that are arranged on a upper side and a lower side” overcomes the previous rejection since such a configuration was not taught. The new limitation is overcome in view of Chamberlain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635